Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The claim amendment and response filed on May 09, 2022 have been received.

Claims 21-37 are pending in this application, claims 21-27 and 37 are withdrwan from further consideration (see Restriction/Election below), and claims 28-36 are being examined on their merits.

Restriction/Election:
Applicant’s election without traverse of Group II, claim 28-36, in the reply filed on 05/09/2022 is acknowledged. Claim 28 is amended and is rewritten in independent form in the same reply.

Claims 21-27 and 37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/09/2022.


Objection(s):

The Abstract of the disclosure is objected to because of the following informality:
In the Abstract delete “23360520" and “051816”.
Correction is required.  See MPEP § 608.01(b).

B)
Claim 28 is objected to because of the following informalities: 
 In claim 28, line 8, after PRP, insert –composition--.
 Appropriate correction is required.
Claim Rejections - 35 USC §112 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 32 and 36 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

In claim 32, the phrase “the inhalable form is delivered with a nebulizer or inhaler” fails to further limit the subject matter of claim 28 upon which claim 32 depends, because claim 28 already recites PRP composition in an inhaler or nebulizer and further delivering by inhalation.
Suggestion: amend claim 32 to add further limitation(s) or delete claim 32.

In claim 36, the phrase “the inhalable form is a PRP composition delivered with a nebulizer or inhaler” fails to further limit the subject matter of claim 28 upon which claim 36 depends, because claim 28 already recites PRP composition in an inhaler or nebulizer and further delivering by inhalation.
Suggestion: amend claim 36 to add further limitation(s) or delete claim 36.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting Rejection:
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 28-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8-10, 12 and 13 of U.S. Patent No. 9,351,999.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 8-10 and 12 of U.S. Patent No. 9,351,999 disclose:
A method for treating a cardiac conduction abnormality, comprising: identifying a cardiac conduction abnormality in a patient; and delivering a platelet rich plasma composition to the patient, wherein the platelet rich plasma composition is in an inhalable form. 
…
8. The method of claim 1, wherein the platelet rich plasma composition is prepared from whole blood of the patient. 
9. The method of claim 1, wherein the platelet rich plasma composition is buffered to a physiological pH, and wherein the physiological pH is between about 7.3 and about 7.5. 
10. The method of claim 1, wherein the inhalable form is an inhalable powder. 
…
12. The method of claim 1, wherein the inhalable form is delivered with a nebulizer or inhaler. 
13. The method of claim 1, wherein the conduction abnormality is due at least in part to reperfusion therapy. 

Therefore, the species of the method for treating a cardiac conduction abnormality, comprising: identifying a cardiac conduction abnormality in a patient; and delivering a platelet rich plasma composition to the patient, wherein the platelet rich plasma composition is in an inhalable form, wherein the platelet rich plasma composition is prepared from whole blood of the patient, and the platelet rich plasma composition is buffered to a physiological pH, and wherein the physiological pH is between about 7.3 and about 7.5, and wherein the inhalable form is an inhalable powder, wherein the inhalable form is delivered with a nebulizer or inhaler, and the conduction abnormality is due at least in part to reperfusion therapy, as disclosed by claims 1, 8-10, 12 and 13 of U.S. Patent No. 9,351,999 anticipate the claimed method for treating a tissue injury of claims 28-36 of instant application. 

	
Conclusions:
No claim(s) is allowed at this time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083. The examiner can normally be reached IFP, Monday - Friday, 8:00 AM -4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KADE ARIANI/Primary Examiner, Art Unit 1651